Citation Nr: 1412413	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-14 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to February 6, 1991, for the award of service connection for right orchiectomy residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1968 to August 1972.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied an effective date prior to February 6, 1991, for the award of service connection for right orchiectomy residuals.  In December 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  In November 1991, the RO granted service connection for right orchiectomy residuals and effectuated the award as of February 6, 1991.  In December 1991, the Veteran was informed in writing of the rating decision and his appellate rights.  

2.  The Veteran did not submit a notice of disagreement (NOD) with the effective date assigned for the award of service connection for right orchiectomy residuals.  

3.  In November 2008, the Veteran submitted a claim for an effective date prior to February 6, 1991, for the award of service connection for right orchiectomy residuals.  




	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for an effective date prior to February 6, 1991, for the award of service connection for right orchiectomy residuals have not been met.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A ; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  See also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).   


II.  Earlier Effective Date

In November 1991, the RO granted service connection for right orchiectomy residuals and effectuated the award as of February 6, 1991.  In December 1991, the Veteran was informed in writing of the rating decision and his appellate rights.  He did not submit a NOD with the effective date assigned for the award of service connection for right orchiectomy residuals.  At the Board hearing, the Veteran acknowledged that he did not submit a NOD with the effective date for the initial award of service connection for right orchiectomy residuals.  

In November 2008, the Veteran submitted a claim for an effective date prior to February 6, 1991, for the award of service connection for right orchiectomy residuals.  The Court has held that there is no such claim as a free standing claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Hence the proper disposition of this appeal is dismissal.  Accordingly, the Veteran's claim must be dismissed.  38 U.S.C.A. § 7105 (d)(5).  


ORDER

The issue of entitlement to an effective date prior to February 6, 1991, for the award of service connection for right orchiectomy residuals is dismissed.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


